El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
En este caso se dictó sentencia sobre las alegaciones y se declaró que Manuel González y Martínez no es residente de la ciudad de San Juan; que por esta razón no es elegi-ble para el cargo de Primer Vicepresidente del Banco Territorial y Agrícola de Puerto Rico; que su elección para dicho cargo, que se llevó a efecto el 18 de julio de 1923, es nula ■ y sin valor ni efecto alguno; y por último, que no tiene derecho a ocupar ese cargo y debe cesar en el desem-peño del mismo.
La demanda que fué interpuesta por los demandantes en *639su carácter de accionista del Banco Territorial y Agrícola de Puerto Rico, se dirigió contra esta institución'y los deman-dados Rafael Fabián y Manuel González y Martínez, quienes ■exeepcionaron dicha demanda fundándose en la indebida acu-mulación de partes demandadas y en la falta de hechos su-ficientes para determinar una causa de acción. Estas excep-ciones fueron declaradas sin lugar y ellas constituyen la materia más importante de los errores que la apelante se-ñala en su alegato.
En la demanda se alega que la Junta General de Accio-nistas del Banco Territorial y Agrícola de Puerto Rico, en sesión celebrada el 18 de julio de 1923, eligió para el cargo de Presidente al demandado Rafael Fabián y para el de Primer Vicepresidente al demandado Manuel González y Mar-tínez, quienes aceptaron dichos cargos y que’inmediatamente después de proclamarse el resultado del escrutinio, los de-mandantes, como accionistas presentes por medio de su apoderado protestaron de la elección y pidieron su reconsi-deración porque ninguno de dichos dos electos residía preci-samente en la ciudad de San Juan, pues Rafael Fabián tenía su residencia en Asturias, España, y Manuel. González y Mar-tínez la tenía en Salinas, P. R., y que la presidencia de la junta declaró no haber lugar a la reconsideración. Se alegó asimismo que los estatutos de la asociación disponen que el presidente y los dos vicepresidentes deberán residir precisa-mente en la ciudad de San Juan y se transcribe el artículo 88 de dichos estatutos, que dicen:
“Art. 88. — El consejo de Administración se compondrá de quince miembros, incluyendo el Presidente y dos Vicepresidentes, primero y segundo, quienes deberán residir precisament en la ciudad de San Juan, pudiendo los demás consejeros residir en esta ciudad o en cualquier otro punto de la Isla.”
No dice el estatuto que para ser elegido para cualquiera de dichos cargos se hace indispensable la residencia precisa-mente en San Juan como condición previa a la elección. *640Esto no se prescribe expresamente ni tampoco se puede lle-gar a tal conclusión mediante una interpretación liberal»: pues para eso tendríamos que forzar los términos de dicho estatuto. Por el contrario, una interpretación recta del mismo y más en armonía con el buen sentido de las cosas» nos conduce a afirmar que fué la intención del cuerpo legis-lativo del banco que intervino 'en su redacción, de imponer la condición de la residencia material en San Juan más bien para el ejercicio o desempeño del cargo y no como requisito' previo al acto de la elección, pues era la manera de consé-guir agentes que residiendo o trasladando su residencia a ;San Juan habían de prestar continuamente sus servicios al banco. Y si ésta es la lógica interpretación del artículo 88, supra, y no se alega en la demanda que uno y otro deman-dado han aceptado sus respectivos cargos sin residir mate-rialmente en San Juan, que es lo que implica la palabra “precisamente” que emplea el estatuto, claro es que la de-manda no contiene hechos suficientes para constituir una causa de acción.
Respecto a la indebida acumulación de partes demanda-das que alega el apelante, estamos más bien conformes con. los puntos de vista que sostienen los apelados y especial-mente con la regla general bien' establecida en Fletcher Cyclopedia of Private Corporations, vol. 5, pág. 5009, que dicer
En lo que respecta a los procedimientos seguidos contra funcio-narios que usurpan cargos de corporaciones, está bien establecido que pueden nombrarse como demandados varios funcionarios como--cuando se trata de síndicos de una corporación. La alegación de que tal acumulación de partes es indebida, se funda en la teoría de que cada funcionario desempeña un cargo independiente que debe ser objeto de una acción por separado. La cuestión surgió hacia el año 1776 en un caso que afectaba a los funcionarios de un pueblo y fué revocada por Lord Mansfield y sus asociados. Esta decisión ha sido observada en casos que afectan a funcionarios de corporaciones pri-vadas. ’ ’
En virtud de la conclusión a que hemos llegado por no *641ser suficiente la demanda, no es necesario considerar los demás motivos de error que disente el apelante, por lo que la sentencia de la corte inferior debe revocarse y dictarse otra declarando sin lugar la demanda, sin costas.